Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 08/28/2018.
Claims 1-5 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Cavity (claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “An impact torque generator for hydraulic torque wrench having a liner to be rotated by a rotor equipped with cavity to be filled inside with hydraulic fluid with sealing surfaces” (emphasis added) in lines 1-4 renders the claim indefinite because it is unclear if the rotor has a cavity or the liner has a cavity. Clarification is required. Additionally, it is unclear what structure has the sealing surfaces. Is it the rotor, the cavity or liner? Clarification is required.
Regarding claim 1, the claim recites in part “and when the sealing surface and one sealing surface of each driving blade coincide, the other sealing surface slides in 
Regarding claim 2, recites the limitation "the liner upper cover" and “liner lower cover” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, recites the limitation " the guide groove” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, recites the limitation “wherein the driving blade is magnetized” which renders the claim indefinite because it unclear what is meant by magnetized. Does it mean that the blade have magnetic properties, or can be magnetized? Clarification is required. The claim will be interpreted as “can be magnetized”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuno (US 5741186 A).
Regarding claim 1, Tatsuno discloses An impact torque generator (Figs. 1a, 21) for hydraulic torque wrench (Fig. 21) having a liner (11, 21, 31, and/or 41) to be rotated by a rotor (4) equipped with cavity (Col 1 lines 59-67) to be filled inside with hydraulic fluid with sealing surfaces (11a, 11b) formed so as to project from the inner peripheral surface of the cavity (Col 4 lines 52-62), main shaft (9) having two projections (15a, 15b) coaxially installed inside the liner (11) and two driving blades (14a, 14b, or 24a, 24b) having sealing surfaces at both ends (Col 5 lines 66-Col 6 lines 1-30), inserted in the cavity of the liner to be filled with hydraulic fluid and the liner (11) inside is divided into high-pressure room (H, Fig. 1) and low-pressure room (L, Fig. 1) by the driving blade (14a, 14b) so as to generate impact torque on the main shaft (9), 
characterized in that two sealing surfaces of the liner are formed at the 180 degree rotational symmetry of the cavity (Fig. 1b), and when the sealing surface and one sealing surface of each driving blade coincide, the other sealing surface slides in contact with the inner peripheral surface of the cavity to seal (Col 4 lines 9-65), 

Regarding claim 4, wherein the cross-sectional shape of the driving blade made asymmetrical (Figs. 6a-6d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno (US 5741186 A) in view of Gatten (US 20120240418 A1).
Regarding claim 2, Tatsuno discloses essentially all the claimed limitation according to claim 1, including side face of each driving blade (24a, 24b, Fig. 8B), grooves (29a, 29b) and upper and lower cover (22, 23, Figs. 10A-11B).
However, Tatsuno is silent regarding wherein steel balls inserted in the groove.
Gatten teaches that it is old and well known to provide steel balls in the groove of a blade (Fig. 19A) ([0082] and [0096]).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Tatsuno to provide it with a steel ball as taught by Gatten, in order to guide blade while minimizing frictional resistance to the reciprocating motion of blade ([0095] of Gatten).
Regarding claim 3, Tatsuno discloses essentially all the claimed limitation according to claim 1, including sealing surfaces driving blade (24a, 24b, Fig. 6B, Col 5 lines 7-20).
However, Tatsuno is silent regarding wherein the sealing surface of the driving blade is composed of steel bars arranged in the groove at both ends of the driving blade.
Gatten teaches that it is old and well known to provide steel balls in the groove of a blade (Fig. 19A) ([0082] and [0096]).
Tatsuno to steel bars arranged in the groove at both ends of the driving blade since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416., doing this provides guide blade while minimizing frictional resistance to the reciprocating motion of blade ([0095] of Gatten). Note: Gatten already teaches the use of steel ball.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno (US 5741186 A) in view of Garber (US 20150096776 A1).
Regarding claim 5, Tatsuno discloses essentially all the claimed limitation according to claim 1, including the driving blade (24a, 24b, Fig. 8B).
However, Tatsuno is silent regarding wherein the driving blade is magnetized.
Garber teaches that it is old and well known to magnetize a driving blade [0011].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Tatsuno to be magnetized as taught by Garber, in order to align the blade properly and also increase durability of the blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/             Primary Examiner, Art Unit 3731